United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-270
Issued: August 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 16, 2010 appellant filed a timely appeal from an August 5, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has an employment-related permanent impairment
entitling him to a schedule award pursuant to 5 U.S.C. § 8107.
FACTUAL HISTORY
On June 7, 2002 appellant, then a 52-year-old tractor trailer operator, filed a traumatic
injury (Form CA-1) alleging that he sustained injuries in a motor vehicle accident on
June 4, 2002. He indicated that he was rear-ended while in the performance of duty. OWCP
1

5 U.S.C. § 8101 et seq.

accepted the claim for cervical and lumbar strains, left knee contusion and herniated L4-5 and
L5-S1 discs. Appellant stopped working and received compensation for wage loss.2
In a report dated April 11, 2003, Dr. Courtney Shelton, an internist, opined that appellant
had 25 percent whole person impairment under the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). By report
dated September 7, 2007, Dr. Harvey Leslie, a pain management specialist, provided an
“addendum” to the April 11, 2003 report, and also opined that appellant had 25 percent whole
person permanent impairment.
OWCP referred the evidence to its medical adviser for review. In a report dated
November 26, 2007, the medical adviser noted that OWCP does not recognize whole person
impairments. The medical adviser stated that the evidence did not describe motor or sensory loss
and opined that appellant had no permanent impairment.
By decision dated December 3, 2007, OWCP found appellant was not entitled to a
schedule award based on the medical evidence of record. On June 13, 2008 appellant submitted
a Form CA-7 (claim for compensation) indicating that he was claiming a schedule award.3 In a
report dated July 3, 2008, OWCP’s medical adviser stated that an impairment report must
describe a sensory or motor deficit using the appropriate tables in the A.M.A., Guides.
In a report dated October 6, 2008, Dr. Mark Freeman, an osteopath, provided a history
and results on examination. He diagnosed protruding disc of the lumbar spine and positive
electromyogram (EMG) to L5-S1. Dr. Freeman opined that under the A.M.A., Guides appellant
had 28 percent permanent impairment to the “Lower Extremity” based on sensory and motor
loss. In a report dated December 15, 2008, he provided results on examination and stated that
the protruding disc was directly caused by the motor vehicle accident at work.
OWCP’s medical adviser, in a report dated January 14, 2009, stated that the
December 15, 2008 report findings, such as decreased sensation along L5 and C5-6, were not in
agreement with prior medical evidence in the record. The medical adviser recommended a
second opinion evaluation.
OWCP referred appellant for a second opinion examination by Dr. Joseph Tatum, an
orthopedic surgeon. By report dated March 13, 2009, Dr. Tatum provided a history and results
on examination. He diagnosed multiple psychosomatic symptoms and stated that the work injury
had resolved. Dr. Tatum did not discuss a permanent impairment.
In a report dated March 16, 2009, OWCP’s medical adviser stated that there were no
objective findings of a spinal nerve root injury and no impairment under the A.M.A., Guides. By

2

The record contains a January 4, 2006 letter indicating that appellant had elected retirement benefits instead of
FECA benefits.
3

Appellant had previously submitted a Form CA-7 with regard to a schedule award on November 8, 2007.

2

decision dated April 24, 2009, OWCP found the medical evidence did not establish a permanent
impairment to a scheduled member of the body.4
In a report dated May 4, 2009, Dr. Freeman indicated that an EMG and magnetic
resonance imaging (MRI) scan were positive for an L5-S1 radiculopathy. By report dated
June 9, 2009, he opined that a lumbar MRI scan showed nerve root impingement and this was
the cause of the lower extremity impairment. In a decision dated October 15, 2009, OWCP
again found appellant was not entitled to a schedule award.
The record contains a November 16, 2009 “impairment rating” performed by an
occupational therapist. The report includes examination results and identifies tables from the
sixth edition of the A.M.A., Guides. The impairment ratings were 13 percent to the upper
extremity based on motor deficit, 11 percent to the lower extremity based on sciatic nerve motor
deficit, and 1 percent for left knee range of motion.
On December 21, 2009 OWCP advised that appellant’s claim had also been accepted for
aggravation of degenerative cervical intervertebral disc. By report dated February 2, 2010,
Dr. Freeman discussed appellant’s permanent impairment, stating that the specific impairment
rating tables were discussed in the November 16, 2009 report. He stated that he agreed with the
impairment rating calculations and stated that the 13 percent impairment to the upper extremity
was due to the newly accepted cervical degenerative disc disease. Dr. Freeman stated that the
impairments had been documented by MRI scan results.
In a report dated February 11, 2010, OWCP’s medical adviser opined that appellant did
not have a permanent impairment under the A.M.A., Guides. The medical adviser stated that the
ratings provided by Dr. Freeman were based on appellant’s complaints that lacked reliability and
physical examination findings. According to the medical adviser an unreliable functional history
could not be used for ratings purposes under the A.M.A., Guides.
On May 11, 2010 appellant requested reconsideration of his claim. OWCP again referred
the case to its OWCP medical adviser. In a report dated July 14, 2010, the medical adviser stated
that the November 16, 2009 and February 2, 2010 reports had been carefully reviewed. The
medical adviser stated that there was no documentation of a radiculopathy and radiculopathy
impairment is not based on imaging studies. According to the medical adviser, appellant did
have 10 percent based on loss of range of motion under Table 16-23.
In a decision dated August 5, 2010, OWCP reviewed the case on its merits and denied
modification. It found the medical evidence did not establish a permanent impairment. With
respect to the left knee, OWCP stated “there is no objective finding to support residuals from
your right knee contusion” on June 4, 2002.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
4

The list of accepted conditions included chronic pain syndrome.

3

the permanent impairment of the scheduled member or function.5 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.6 OWCP’s
procedures provide that, effective May 1, 2009, all schedule awards are to be calculated under
the sixth edition of the A.M.A., Guides.7
ANALYSIS
The medical evidence in this case contains opinions from attending physician
Dr. Freeman and OWCP’s medical adviser regarding a permanent impairment. With respect to
the left knee, both Dr. Freeman and the medical adviser found a permanent impairment.
Dr. Freeman reviewed and adopted the calculations in the November 16, 2009 report, which
identified Table 16-3 and found one percent leg impairment. The medical adviser identified
Table 16-23 and found 10 percent impairment based on loss of range of motion. In the August 5,
2010 decision, OWCP appears to find any left knee impairment was not employment related, but
it incorrectly stated that the accepted condition was a right knee contusion. The accepted
condition was a left knee contusion, and moreover the issue of causal relationship is a medical
issue. Neither Dr. Freeman nor OWCP’s medical adviser offered an opinion on causal
relationship between the left knee impairment and the employment injuries.
In addition to the disagreement regarding the left knee impairment, Dr. Freeman and the
medical adviser disagreed with respect to an impairment resulting from cervical and lumbar
conditions. He found impairments to the upper and lower extremities based on nerve root
impairments, while the medical adviser found that the evidence did not establish peripheral nerve
impairments resulting in a permanent impairment.
FECA provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make the examination.8 In this case, there is a disagreement between
OWCP’s medical adviser and an attending physician regarding the nature and extent of an
employment-related permanent impairment under the sixth edition of the A.M.A., Guides. The
case will be remanded for referral to a physician properly selected as an impartial medical
examination to provide a rationalized medical opinion on the issue presented.9 After such further
development as OWCP deems necessary, it should issue an appropriate decision.
5

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
6

A. George Lampo, 45 ECAB 441 (1994).

7

FECA Bulletin No. 09-03 (issued March 15, 2009); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700 (January 2010).
8

5 U.S.C. § 8123(a).

9

The Board notes that when a case is referred to a referee physician, it is the referee physician, not OWCP’s
medical adviser, who must resolve the conflict. See Thomas J. Fragale, 55 ECAB 619 (2004).

4

CONCLUSION
The Board finds there is a conflict in the medical evidence and pursuant to 5 U.S.C.
§ 8123(a) the case will be remanded for resolution of the conflict.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 5, 2010 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: August 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

